Citation Nr: 0421391	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  95-21 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970 and from August 1977 to September 1992.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  
When this case was most recently before the Board in November 
1997, it was remanded for additional development.


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issue decided 
herein have been accomplished.

2.  The veteran has a diagnosis of post-traumatic stress 
disorder (PTSD).

3.  The veteran did not engage in combat with the enemy.

4.  No stressor supporting a diagnosis of PTSD has been 
corroborated by credible evidence.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during active service. 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2003).



	`
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

In the recently decided case of Pelegrini v. Principi, (No. 
01-944, June 24, 2004), referred to as Pelegrini II, although 
the Court noted that the statute and the regulation provide 
for pre-initial-AOJ adjudication notice, the Court also 
specifically recognized that, where, as in the case currently 
before the Board, that notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  Instead, the veteran has the right on 
remand to VCAA content-complying notice and proper subsequent 
VA process.  

In the case at hand, the veteran's substantially complete 
application was received in January 1995 and the initial 
adjudication took place in March 1995, both actions having 
taken place over five years before enactment of the VCAA.  
The Board remanded the case to the RO in November 1997.  The 
record reflects that through the September 2003 supplemental 
statement of the case and letters dated in April and 
September 2003, the veteran has been informed of the evidence 
and information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence and information in support of his claim, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Under the 
circumstances, the Board finds that there has been 
substantial compliance with Pelegrini II in that the veteran 
has received the VCAA content-complying notice and there has 
been proper subsequent VA process.  See Pelegrini II, slip 
op. 10-11.  

Under the facts of this case, the Board finds that the record 
has been fully developed, and it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  This claim has 
already been pending for nearly 10 years.  In the Board's 
opinion, a remand for further RO consideration of the 
appellant's claim would only serve to further delay 
resolution of the claim with no benefit flowing to the 
appellant.  Therefore, the Board will address the merits of 
the claim.  

Factual Background

According to the veteran's service personnel records, he 
served on active duty from January 1968 to January 1970 and 
from August 1977 to September 1992, to include foreign 
service in Germany during his first and second periods of 
service, and Saudi Arabia, during his second period of 
service.  His military occupational specialty was combat 
engineer and he served as a squad leader in the 5th Engineer 
Battalion in Saudi Arabia.  He did not receive any award or 
decoration indicative of participation in combat.  

Service medical records for the veteran's first period, 
include an individual sick slip dated January 4, 1991.  The 
note was to the effect that the veteran had been evaluated by 
the mental health service from December 31, 1990, to January 
4, 1991, on an outpatient basis, following an incident where 
he began discharging his weapon at the "enemy".  It was 
opined that the veteran had suffered a Battle Stress Reaction 
because he may have been temporarily not in control of his 
faculties.  It was recommended that no punishment for the 
action be undertaken.  The physician indicated that at that 
present time, the veteran was not mentally ill and was fit 
for duty and fully responsible for his actions.  A transfer 
was advised.  He was psychiatrically cleared for any 
administrative actions.  In January 1992, he was referred by 
the orthopedic clinic to the psychology clinic for 
administration of psychological testing due to ongoing over 
endorsement of back pain.  His tendency to over endorse 
symptoms made it difficult to accurately interpret the tests, 
although there was some suggestion of mild depression.  It 
was felt that if the physical complaints could be verified, 
the diagnosis  was Psychological Factors Affecting Physical 
Condition; however, in the absence of adequate physical 
findings, the diagnosis was Undifferentiated Somatoform 
Disorder.  It was recommended that if signs of depression 
increased, he should be referred to psychiatry.  A narrative 
summary from a hospitalization ending in February 1992 
yielded the diagnosis of spondylolisthesis, L5-S-1, thus 
confirming a physical basis to his complaints.  The 
separation physical examination  was negative for any 
evidence of psychopathology.  On the accompanying Report of 
Medical History, the veteran indicated that he experienced 
frequent trouble sleeping, depression or excessive worry, 
loss of memory, nervous trouble, and periods of 
unconsciousness.

In October 1992, the veteran submitted a claim to VA for 
service connection for various disorders; however, this did 
not include a psychiatric disability.  

During a December 1992 VA medical examination, it was 
remarked that the veteran's personality appeared to be 
normal.  In September 1994, the veteran sought medical 
services through Chapter 31, by requesting a neuropsychiatric 
examination to evaluate his memory lapses.  

For 10 days in January 1995, the veteran was hospitalized at 
a VA Medical Center for treatment of major depression.

A VA psychiatric examination was performed in February 1995.  
The veteran related several incidents that occurred in 
service, including the episode noted in the service medical 
records.  Following the evaluation, the diagnoses included  
dysthymia, major depressive disorder, alcohol abuse and PTSD.  
The examiner opined that the veteran "does endorse many of 
the symptoms of post-traumatic stress disorder and does meet 
the criteria for this diagnosis."   

VA outpatient treatment records dated in March 1995 include 
the diagnosis of major depression.  An April 1995 note 
indicated that  psychological testing endorsed a diagnosis of 
severe depression; however, his responses on other testing 
made it difficult to interpret those tests in a meaningful 
way. 

A hearing was conducted at the RO in June 1995.  The veteran 
described the several incidents in service, including the 
event in Saudi Arabia where he discharged his weapon.  Since 
then, he had suffered from flashbacks, memory loss, and 
headaches.

In 1997, the Board remanded the case for additional 
development.  To comply with the remand request, the RO 
attempted to obtain morning reports for the veteran's company 
through the National Personnel Records Center (NPRC), the 
National Archives Repository, and through the U.S. Armed 
Services Center for Research for Unit Records (CURR).  In 
response, CURR, in May 1998, provided several documents 
including a history of the 5th Engineer Battalion (Combat) 
during Operation Desert Shield/Storm.  In September 2000, 
NPRC responded that there were no morning reports created for 
the veteran's unit, as morning reports were rarely created 
after 1974.  The information was again provided to CURR in 
hopes of confirming a stressor.  

In August 2003, CURR responded that they were unable to 
locate documentation to verify the incident claimed by the 
veteran.

In both a July 2003 VA progress note and an August 2003 VA 
examination, the veteran describes another stressful 
incident, which he states he only knows through what others 
have told him because he does not remember the incident.  He 
said he thought that it began when a lieutenant took a 
machine gun away from one of his men and accused the man of 
sleeping, and blamed the veteran for it.  The veteran says he 
fired "his rifle toward our front lines."  The examiner who 
conducted the August 2003 VA examination opined that a 
diagnosis of PTSD was unwarranted because there was no 
identified stressor and the presentation was more typical of 
a major depression than of PTSD.  While the examiner 
indicated that he had not read the entire claims file before 
making that opinion, in an addendum, the examiner did not 
change his opinion after reviewing the claims file, noting 
that the February 1995 exam was generally consistent with the 
current exam, no evidence was found in the military medical 
file of the psychotic episode described by the veteran, and 
that neuropsychological testing showed some mild memory 
problems that were not sufficient to justify the extent of 
the veteran's complaints.  The exam was conducted by a 
psychologist.

The veteran also wrote a letter in September 2003 regarding 
his alleged stressors, stating that his weapon was taken away 
from him and that he did not have any contact with any member 
of his Battalion "until the end of the war."  He did not 
provide any dates, specific locations or names of individuals 
who took his weapon away.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease initially diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

During his second period of service, in December 1990,  the 
veteran experienced a single episode of battle fatigue, was 
evaluated, and was found not to be mentally ill.  A year 
later, he underwent psychological evaluation in association 
with back complaints.  Ultimately, low back pathology was 
identified, thus confirming a physical basis to his 
complaints.   

Following a VA psychiatric examination in 1995, a diagnosis 
of PTSD was rendered.  The diagnosis was based on a 
recitation by the veteran of his inservice stressors, and not 
upon a review of the records.  More recent VA psychiatric and 
psychological evaluations have consistently diagnosed major 
depression, and the veteran's entire claims folder was 
reviewed by the examiner prior to the 2003 VA psychiatric 
examination.  Even then, PTSD was not diagnosed.

The record does not show that the veteran engaged with combat 
with the enemy, he has not provided any specific information 
concerning the allegation that he was subjected to hostile 
fire while returning from a mission in Saudi Arabia , that he 
was targeted by a lieutenant, or that his weapon was taken 
away from him, and he has not been able to provide 
corroborating evidence of his alleged stressors.  Moreover, 
development to verify his alleged stressors has been 
unsuccessful.  

Without evidence showing that the veteran engaged in combat 
with the enemy or credible supporting evidence that a 
stressor supporting a diagnosis of PTSD occurred, the claim 
must be denied.

In reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



